ACCEPTED
                                                                                12-15-00029-CV
                                                                   TWELFTH COURT OF APPEALS
                                                                                 TYLER, TEXAS
                                                                           7/8/2015 11:00:33 AM
                                                                                  CATHY LUSK
                                                                                         CLERK

                           NO 12-15-00029-CV


                  IN THE TWELFTH COURT OF APPEALS              RECEIVED IN
                                                         12th COURT OF APPEALS
                                                              TYLER, TEXAS
                             at Tyler, Texas             7/8/2015 11:00:33 AM
                                                              CATHY S. LUSK
                         ____________________                     Clerk

                        TONYA ALLEN DDS, P.A.,

                                Appellant                       7/8/2015

                                   V.

                 SMITH COUNTY APPRAISAL DISTRICT,

                                Appellee

                         ____________________

                Appealed from the 114th Judicial District Court of
                             Smith County, Texas
________________________________________________________________________

                APPELLANT’S SUPPLEMENT TO ITS BRIEF
________________________________________________________________________

                                    The Eaton Law Firm, PLLC
                                    Michael W. Eaton
                                    Texas Bar No. 06383800
                                    1701 W. Northwest Highway
                                    Suite 100
                                    Grapevine, Texas 76051
                                    Tel. (817) 431-1111
                                    Fax (817) 431-1180

                                    ATTORNEYS FOR APPELLANT
                                    TONYA ALLEN DDS, P.A.




                                    1
                          CERTIFICATE OF COMPLIANCE

       The undersigned hereby certifies that, in accordance with Texas Rule of Appellate

Procedure 9.4(i)(2)(B), Appellant’s Points Of Error And Brief In Support Thereof

contains Two Thousand Four Hundred Fifty Seven (2,457) words, significantly less than

the Fifteen Thousand (15,000) word limit provided in the rule. This certificate is being

provided to the Court and opposing counsel in fulfillment of Texas Rule of Civil

Procedure 9.4(i)(3).



                                                    _____________________________
                                                    Michael W. Eaton




                                            2